This is an action to foreclose the lien of a street assessment. The complaint shows that the city council passed its ordinance of intention for the grading, graveling, curbing, etc., of "Savannah" Street. All subsequent proceedings were directed to these improvements upon Savannah Street between Fourth and Second streets. Defendants are the owners of certain lots fronting on Savannah Street, if *Page 202 
such be that street's true name. If such be not its true name, then the resolution of intention and all subsequent proceedings fail to charge the defendants with notice of the proposed work. The court found that Savannah Street was not the legal name of the street fronting upon defendants' property, but that the true name was Otto Street, and judgment properly passed for defendants accordingly. The facts upon which this finding is based are without conflict. In 1886 the defendants filed for record a map of their subdivision of a portion of Workman and Hellman's subdivision of block 73, Hancock's survey of the city of Los Angeles. That map showed lots from 4 to 11 inclusive upon one side of a street designated as Otto Street. In 1890 the city council of Los Angeles adopted an omnibus ordinance accepting as public streets, alleys, and parks all such streets, alleys, and parks which had been dedicated or which had been offered for dedication. Thus legally Otto Street became the name of the street upon which these lots fronted. Subsequently, in 1894, another map was filed, which was "Davin  Jullien's subdivision" of part of lots 6 and 7, block 73, Hancock's survey. This map also was duly recorded. It adopted the subdivisions into lots made in the earlier Stassforth and Hellman map, and continued the subdivisions on to adjoining lands not embraced in the Stassforth and Hellman map. Upon the Davin and Jullien map, Otto Street was named Davin Street. In 1897, the city council adopted an ordinance changing the name of Davin Street to Savannah Street. The court held, and properly, that by the resolution of 1890 Otto Street became the official name of the street in question, at least to the length and extent of the plat of Stassforth and Hellman, showing lots presumptively owned by them. The subsequent filing of the Davin and Jullien map, readopting the plat of the Stassforth and Hellman lots, but changing the name of Otto Street to Davin Street, could not legally operate to change that name as to that portion of the street shown on the Stassforth and Hellman map, whatever may have been its effect as to the name of the street fronting upon the lands which Davin and Jullien actually owned. Notice of intention to improve Savannah Street could not therefore carry notice to the property owners upon Otto Street. Moreover, these defendants deny any actual knowledge of the attempted *Page 203 
change in the name of the street upon which their lots fronted. The conclusion of the court, thus properly reached, necessarily rendered void the attempted lien upon defendants' property.
The defendants' answer did not deny the ownership of the land in the complaint described, but raised the issue above considered. The complaint described the land as being lots 4 and 5 of the Davin and Jullien subdivision. Lots 4 and 5 could be identified from the Davin and Jullien subdivision, and it was not incumbent therefore upon the defendants to deny ownership of this land. What they did deny, and what they sought to show and conclusively did show was that by reason of the defect in the resolution of intention above pointed out, their lands could not be charged with a lien for the street work.
Under the views above expressed, no other points call for consideration, and the judgment and order appealed from are therefore affirmed.
Lorigan, J., and Melvin, J., concurred.